I dissent. The questions involved in this action, except the automobile license tax matter, were in issue and fully discussed in the case of State ex rel. Board of Commissioners of ValleyCounty v. Bruce, 104 Mont. 500, 69 P.2d 97, or in the case *Page 390 
under the same title in 106 Mont. 322, 77 P.2d 403, and as the automobile license tax issue turns entirely on the question whether federal jurisdiction is exclusive or concurrent on the Fort Peck Dam area, a matter upon which this court after an extended review of the facts and the law involved gave its opinion, in which I concurred, I deem further discussion of the controversy as an unjustifiable encumbrance of the reports.